Citation Nr: 1220438	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  08-27 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia, to include as due to a service-connected right knee disorder.

3.  Entitlement to an increased disability rating for service-connected status-post right knee replacement with residual scar and superficial nerve injury, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2007 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD and entitlement to service connection for insomnia.  He is also requesting an increased rating for his service-connected right knee disorder.  After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 


I.  PTSD

During his April 2012 hearing before the Board, the Veteran reported additional stressors which he believes caused his PTSD, including: (1) while in the stockade in Germany following a Court Martial, he and others of African American descent were put in the hole (a ditch) and were beaten with clubs when they tried to rebel.  The Veteran noted that one of his friends, Richardson, died from the beating; (2) being beaten while at a party by four white men who pulled a blanket on him.  The Veteran indicated that one of the men was named Gorman, and that the Veteran fought back and received a Court Martial for his behavior; and (3) being the victim of racial slurs by junior soldiers, officers, and a captain.  Initially, the Board observes that the Veteran's service personnel records verify that the Veteran received two Court Martials during his active duty service.  The first was in April 1962 for being absent from his unit and unlawfully striking D.G. in the face with his fist.  The second was in October 1962 for assaulting D.H. by cutting him on the thumb with a pocketknife.  The records show that the Veteran was confined to the SACom stockade at Dachau, Germany in April 1962.  Although the service personnel records confirm the Veteran's reports of receiving Court Martials and being confined to the stockade, they do not corroborate his reported stressors.  In that regard, while the last two stressors reported by the Veteran likely do not provide sufficient information and detail to warrant verification, the first stressor does, as the Veteran provided the name of a deceased service member allegedly killed in the beating, and the Veteran's service personnel records indicate that he was confined to the Stockade in Dachau, Germany in April 1962.  Accordingly, the RO should attempt to verify the Veteran's reported stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).

Thereafter, and whether or not the reported stressor is verified, the Veteran should be provided with a VA examination addressing the etiology of his PTSD and any other diagnosed psychiatric disorder.  Although the Veteran underwent a VA psychiatric examination in April 2010, the Board finds that the April 2010 examination report is inadequate as to the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD.  Once the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such examination is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Specifically, although the VA examiner noted some of the Veteran's reported stressors, the examiner did not provide a diagnosis of PTSD or otherwise explain why a diagnosis of PTSD was not warranted in this instance.  In addition, the examiner failed to discuss the Veteran's in-service psychiatric symptoms as shown in his service treatment records and did not provide any opinion as to whether the Veteran's diagnosed dysthymic depressive disorder is directly related to his active duty service.  Accordingly, the Veteran should undergo a new VA examination addressing the etiology of any psychiatric disorder found.

II.  Insomnia

The Veteran was provided with a VA examination addressing the etiology of his insomnia in April 2010.  As noted above, the Board does not find the opinion provided by the April 2010 VA examiner to be adequate.  See Barr, 21 Vet. App. at 311.  The Board acknowledges that the Veteran alleges that his insomnia is due to his service-connected right knee disorder.  The April 2010 VA examiner opined that the Veteran's insomnia is not related to his service-connected right knee disorder because his symptoms started prior to his right knee surgery.  The examiner concluded that the Veteran's insomnia was "likely related to his time spent in confinement."  In that regard, the Board observes that the Veteran has had various periods of incarceration after his active duty service.  However, the Veteran was also confined during service, as he underwent two Court Martials, one resulting in confinement at the SACom Stockade in Dachau, Germany.  It is not clear from the VA examiner's opinion whether the Veteran's insomnia is related to his in-service confinement or solely due to his post-service confinement.  Accordingly, the RO/AMC should contact the examiner who provided the April 2010 VA examination and request additional explanation and rationale for the opinion provided.  The RO/AMC should ask the examiner specifically whether the Veteran's current insomnia can be related to his confinement during active duty service.

III.  Right Knee Disorder

By a January 2010 rating decision, the RO denied entitlement to an evaluation in excess of 30 percent for status-post right total knee replacement, with residual scar and superficial nerve injury.  In October 2010, the Veteran filed a notice of disagreement to the January 2010 rating decision pertaining to his right knee disorder.  In June 2011, the RO issued a statement of the case, and in July 2011, the Veteran filed a substantive appeal.  On his July 2011 VA Form 9, the Veteran requested that he be afforded a travel board hearing at the RO.  

In September 2011, the RO issued a rating decision which awarded a temporary 100 percent evaluation for the Veteran's right knee disorder, effective February 24, 2011 following surgical replacement of the right knee arthroplasty due to a previous prosthetic failing with convalescence.  A 30 percent evaluation was assigned, effective April 1, 2012 based on the end of the recovery period for the total replacement of the previous prosthetic.  Although the September 2011 rating decision awarded a 100 percent evaluation for the Veteran's right knee disorder, that evaluation was temporary based on the Veteran's convalescence following right knee surgery.  The previous 30 percent evaluation was reinstituted following the period of convalescence.  Accordingly, as the increase awarded by the September 2011 rating decision was not permanent, it did not constitute a full grant of the benefits sought, and the Veteran's claim for entitlement to an increased rating for a right knee disorder remains in appellate status for both the period before February 24, 2011 and the period after April 1, 2012.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

Although the Veteran was afforded a travel board hearing before the Board in April 2012, the Veteran only presented testimony relating to his claims for entitlement to service connection for PTSD and entitlement to service connection for insomnia.  He was not afforded the opportunity to present testimony relating to his right knee disorder.  The failure to afford the Veteran an opportunity to present testimony before the Board relating to his right knee disorder would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2011).  Therefore, the Appellant should be scheduled for a hearing before the Board at that RO in Denver, Colorado.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request in order to allow him to present testimony regarding his claim for entitlement to an increased rating for a right knee disorder.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2.  Attempt to corroborate the Veteran's reported PTSD stressors, including the stressor of being put in the hole (a ditch) and beaten with clubs while in the stockade in Germany following a Court Martial along with others of African American descent resulting in the death of his friend, Richardson.  The Veteran's service treatment records show that he was sent to the stockade in Germany in April 1962.  All reasonable efforts to corroborate his stressor(s) must be undertaken, to include obtaining any relevant unit records and contacting JSRRC, if determined necessary.

3.  After the aforementioned development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for service connection for a psychiatric disorder, to include PTSD.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should fully explain all conclusions reached.  The examination report should include responses to the each of the following items:

Based on a review of the claims file and the examination findings, including the service treatment records, service personnel records, post-service treatment records, lay statements, testimony, and any additional records obtained on remand, the examiner should render any relevant diagnoses pertaining to the claim for a psychiatric disorder, to include PTSD.

The RO/AMC should specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.

If PTSD is found, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that PTSD is the result of the corroborated stressful events as opposed to being due to some other factor or factors.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that other diagnosed psychiatric disorder is causally or etiologically related to the Veteran's military service as opposed to its being more likely due to some other factor or factors.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Refer the Veteran's claims file to the April 2010 VA examiner for an additional opinion as to the nature and etiology of the Veteran's insomnia.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, lay statements, and testimony.

The examiner should state an opinion as to whether it is at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's insomnia is related to his service-connected right knee disorder or directly to his active duty service.  Specifically, the examiner must explain whether the Veteran's insomnia is related to his time spent in confinement during active duty service.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history [,]'38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the examiner cannot provide the requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

If the April 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

5.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


